Citation Nr: 0932055	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-37 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from September 1974 to 
November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied a claim for service 
connection for PTSD.  

In May 2009, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The Veteran does not have PTSD that is related to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that additional evidence was 
received after the issuance of the statement of the case in 
October 2007.  In a memorandum, dated in March 2009, the RO 
determined that an issuance of a supplemental statement of 
the case was not required because the additional evidence was 
not pertinent to the reasons for denial of the claim.  See 
38 C.F.R. § 19.31 (2008).  In addition, in May 2009, the 
Veteran submitted additional evidence that was accompanied by 
a waiver of RO review.  See 38 C.F.R. § 20.1304 (2008).  
Accordingly, a remand is not required.  

The Veteran argues that he has PTSD as a result of his 
service.  Specifically, the Veteran asserts that he has PTSD 
due to the following two stressors during service: 

1) sometime between 1980 and 1983, during service as a 
fire-fighting instructor at the Fleet Training Center in 
Norfolk, Virginia, a student accidentally lost control 
of a hose that was under pressure, and his upper lip and 
face were singed with fire; and 

2) during service aboard the U.S.S. John F. Kennedy, 
sometime between October 1990 and January 1991, he was 
almost struck by a wheel that came off of an A-7 (jet 
plane) while landing.  

A review of the transcript of his hearing, held in May 2009, 
shows some apparently conflicting testimony as to whether or 
not he received mental health treatment during service.  
However, overall, it appears that he asserts only that he saw 
a chaplain for counseling after each incident.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  

The Veteran's discharge (DD Form 214) shows that his primary 
specialties were "Instructor," and Command Master Chief.  
His personnel records indicate service at the Fleet Training 
Center, Norfolk, Virginia, between December 1980 and February 
1983, and service aboard the U.S.S. John F. Kennedy between 
May 1991 and November 1993.  

The Veteran's service treatment reports do not show treatment 
for facial burns at any time between 1980 and 1983.  

With regard to psychiatric symptoms, a "report of medical 
history," dated in August 1992, shows that he indicated a 
history of frequent trouble sleeping, and "nervous trouble 
of any sort," and that he denied "depression or excessive 
worry."  There is also a notation of "depression - this is 
mild - no hospitalizations or counseling."  An associated 
examination report shows that his psychiatric condition was 
clinically evaluated as normal.  

The Veteran's separation examination report, dated in July 
2004, shows that his face, skin, and psychiatric condition, 
were all clinically evaluated as normal.  In an associated 
"report of medical history," the Veteran indicated that he 
had frequent trouble sleeping; he denied a history of 
"nervous trouble of any sort," or "depression or excessive 
worry."  He also denied a history of receiving "counseling 
of any type."  

The Veteran has not asserted that the claimed stressors were 
associated with participation in combat, nor do his service 
records show that he received commendations or awards that 
warrant the conclusion that he participated in combat.  The 
evidence in favor of a claim of a finding of participation in 
combat is of less weight than the evidence against such a 
finding.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 
(2000); VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  The 
Board therefore finds that the Veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  

Under the circumstances, the Veteran's assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also M21- 1MR, Part 
III.iv.4.H.29.a, i.  

In a memorandum, dated in May 2006, the RO determined that 
the claimed stressors were unaccompanied by sufficient 
details to warrant an attempt to verify the stressors.  At 
that time, the only claimed stressors were discussed in a VA 
progress note, dated in August 2005, in which a social worker 
indicated that the Veteran had PTSD.  The report shows that 
the Veteran reported witnessing a sailor get hit with a 
propeller and having his arm ripped off, and witnessing a 
sailor have his leg cut off after he was run over by a 
tractor on the flight deck.  

In the Veteran's stressor statement (VA Form 21-0781), 
received in April 2007, the Veteran listed stressors #1 and 
#2.  

The Board notes that in this report, he did not list any 
stressors involving witnessing fellow sailors losing limbs in 
accidents (a significant event), nor were such stressors 
discussed at his May 2009 hearing, undermining the Veteran's 
consistency regarding his alleged stressors in service.  This 
also impacts on the VA's requirement to confirm stressors 
when an adequate description of the event (including when and 
where the stressor has occurred) has been provided by the 
Veteran.  Simply stated, when the Veteran's statements change 
over time, the duty to confirm a stressor lessens because the 
Veteran is found to be an inaccurate historian. 

With regard to stressor #1, during his hearing, the Veteran 
testified that he "seriously" doubted that a report was 
made.  With regard to stressor #2, it was speculated at the 
Veteran's hearing that the plane may have been a part of VA 
86 or VA 87 (squadron), and that there may be a record of 
this incident in the ship's log, with "CAG -3 (carrier air 
group), or with "Naval Air Systems Command."  For both 
stressors, he has indicated that he could not identify any 
witnesses.  The Veteran has not asserted that he obtained 
treatment for injuries related to either stressor, nor do the 
service treatment reports contain any evidence to 
substantiate the occurrence of either stressor.  

The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); M21-1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred).  

In this case, the Veteran has indicated only broad time 
frames well in excess of a two-month period of time, and the 
Board finds that he has failed to provide VA with reasonably 
specific details of the claimed stressors.  See M21-1MR, Part 
III.iv.4.H.32.j.  In stressor number one, the only stressor 
that could possibly be confirmed, he has given us a timeframe 
of years, not months, making confirmation impossible.  
Stressor number two is simply not confirmable. 

In addition, there is no evidence in the Veteran's personnel 
file, or the other evidence of record, that is sufficient to 
corroborate either of the claimed stressors, and the Board 
finds that the claimed stressors are not verified.  The Board 
has therefore determined that the evidence does not warrant 
the conclusion that a claimed stressor has been verified.  

In summary, the Board has determined that the evidence does 
not warrant the conclusion that a verified stressor exists.  
Given the foregoing, the Veteran's claim for service 
connection for PTSD fails on the basis that the Veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  Accordingly, service 
connection for PTSD must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that PTSD was 
caused by service.  However, as it is not shown the Veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressor(s) must be established 
by official service records or other credible supporting 
evidence.  In this case, the Veteran has not sufficiently 
identified a claimed stressor such that an attempt at 
verification is warranted, and there is no verified stressor.  
Therefore, his contentions are insufficient to warrant a 
grant of the claim.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in November 2005.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See 
also duty to assist letter, dated in December 2007.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service personnel 
records, service treatment reports, and post-service medical 
records relevant to the issue on appeal have been obtained 
and are associated with the Veteran's claims files.  The RO 
has obtained the Veteran's VA and non-VA medical records.  

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, there is no verified stressor upon which a 
grant of service connection may be based.  Therefore, an 
examination and/or an etiological opinion could not result in 
a grant of the claim as a matter of law.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2008); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


